CRIST, Judge,
dissenting.
I dissent. The court in State v. Antwine, No. 67720 (Mo. banc February 17, 1987) envisioned three types of cases where the preservation of the Batson issue for appeal might arise. All of these situations centered on the adequacy of the objection made at trial. In order for the issue to be preserved, Antwine requires the defendant to have made a specific objection at trial or have made an attempt to make a record at trial which establishes the necessary facts to support a Batson challenge.
In the present case, an objection was made at trial. The objection was not, however, renewed in the motion for a new trial. In pertinent part, Rule 29.11(d) provides: “allegations of error to be preserved for appellate review must be included in a mo*302tion for a new trial.” I find no special circumstances that would affect the application of this rule. Antwine has required specific actions be taken at trial to preserve the Batson issue. Requiring defendant to follow general post-trial rules concerning preservation of issues after he has been required to make objections at trial is not an undue burden.